TESTA vs. LIPPOLIS, MISC 20-000460

































 
 THOMAS TESTA and LORENE BOOKER-JORGE, Plaintiffs, v. LAURIE LIPPOLIS, Defendant
 MISC 20-000460 
 DECEMBER 15, 2021
WORCESTER, ss.
ROBERTS, J.
ORDER APPROVING AGREEMENT FOR JUDGMENT (Land Court Rule 10)





  	Before the court is the parties' Agreement for Judgment, executed by counsel for the  parties, and a Motion For Approval Of Agreement For Judgment ("Motion For Approval"). 




	After review of the Motion For Approval and the Agreement for Judgment, it is 




	ORDERED that the Motion For Approval is ALLOWED. The Agreement for Judgment  is APPROVED pursuant to Land Court Rule 10, subject, however, to the following conditions  and limitations: 




	1. The court has not adjudicated the right, title, or interest, in and to the property at issue  in this case, of or as to any person or entity who (i) is not an individually-named party  to this proceeding, or (ii) does not hold his, her, or its interest in said property by,  through, or under an individually-named party to this proceeding. 




	2. In approving the Agreement for Judgment, the court has not reviewed, approved, or  passed upon the terms and provisions of any other agreement, undertaking, document,  or conveyance, including without limitation any agreement, undertaking, document,  or conveyance executed, entered into, or made pursuant to, or in connection with, the  Agreement for Judgment hereby approved. 




	3. This Order, or a certified copy of it, accompanied by a certified copy of the executed  Agreement for Judgment as an attachment, may, upon payment of all fees therefor required by law, be filed in the Worcester Registry of Deeds, and entered on the  margin of relevant instruments. 




SO ORDERED 




Home/Search 
Land Cases by Docket Number
Land Cases by Date  
Land Cases by Name



Commonwealth of Massachusetts. Trial Court Law Libraries. Questions about legal information? Contact Reference Librarians.